Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki (U.S. 5,887,226).
	Taki teach an image forming apparatus 1 (Fig.1) including an image forming device (e.g. sheet transporting mechanism 14, scanner 20, process unit 30, fixing unit 50) for forming an image on a recording sheet and the image forming apparatus is housed within a housing (applicant’s cabinet) 2 (see col.4, lines 15-24); the image forming device including a side plate 75 in which an exhaust port 78 is formed; the cabinet includes an outer side plate facing the image forming device side plate 75 (cabinet outer side plate is the housing 2 having the outlet vents 74 as seen in Fig.6); the elements of the image forming device are all supported by the housing so that there 
Regarding claim 2, the cabinet 2 has a top plate as seen in Fig.s 1.


3.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (U.S. 2016/0291541). 
	Yamashita teach an image forming apparatus 10 including an image forming device 14 having a sheet feeder 27, image forming units 4, scanner 13, fixing device 16 all housed within a housing 14 (applicant’s cabinet); the image forming device including a side plate 15 in which an exhaust port 94 is formed; the cabinet includes an outer side plate 142 facing the image forming device side plate 15 (Fig.6); the elements of the image forming device are all supported by the housing so that there is a space 52 between the side plate 15 of the image forming device and the outer side plate of the cabinet as seen in Fig.6.
Regarding claim 2, the cabinet 14 has a top plate as seen in Fig.s 2.

4.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanano (U.S. 2008/0050145).
	Hanano teach an image forming apparatus 1 including an image forming device 2 having a sheet feeder 2,4,5, image forming units 8, scanner 12, fixing device 10 all housed within a housing 2 (applicant’s cabinet, see Fig.2); the image forming device including a side plate 71 in which an exhaust port 73 is formed; the cabinet includes an 
	Regarding claim 2, the cabinet 2 has a top plate as seen in Fig.s 1-3.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taki (U.S. 5,887,226), Yamashita (U.S. 2016/0291541), or Hanano (U.S. 2008/0050145) in view of Yamashita et al. (U.S. 2016/0274537).
	Taki, Yamashita, and Hanano taught supra disclose most of what is claimed except the top plate having an opening communicating with the space between the side plates and a control panel. 
	Yamashita et al. teach an image forming apparatus having a housing 14 for supporting image forming device elements (e.g. 5,13,27), the housing having a top plate 18 with openings 18B located therein (Fig.5) . A cooling air will flow through the image forming device elements and upward to be discharged out of the openings 18B (Fig.9). A control panel 17 is located in the vicinity of the top plate as shown in Fig.1. It would .

5.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, a gap between the top plate of the cabinet and the upper surface of the image forming device is larger than a gap between the image forming device side wall and outer cabinet side wall is not taught or suggested by the prior art of record. 
	Regarding claims 7-9, an opening and closing cover configured to open and close and inner space of the cabinet is not taught or suggested by the prior art of record. 
	Regarding claims 10-11, the image forming device placed on a support which is drawable from an inner space of the cabinet to the outside of the cabinet is not taught or suggested by the prior art of record.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852